Citation Nr: 1311083	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  06-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sinusitis and allergies.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010 and July 2012, the Board remanded the claim for additional development and medical inquiry.  The case has been returned to the Board for further appellate review.  As will be further detailed below, the development directed by the Board in July 2012 has not been accomplished.  Therefore, a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268   (1998).  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in January 2013.


REMAND

In the July 2012 remand, the Board sought medical inquiry and commentary regarding medical findings noted in an October 2010 VA examination report, and in a January 2012 addendum report.  These reports presented conflicting medical findings which necessitated clarification by a medical professional.  

In response, the Veteran underwent an additional VA compensation examination in November 2012, the report of which is of record.  In the report, the examiner diagnoses the Veteran with chronic rhinosinusitis and deviated septum, based on what appears to be a thorough medical examination of the Veteran's respiratory system (to include a CT scan of his sinus areas).  However, the opinion included in the report is not responsive to the requests detailed in the July 2012 remand.  

In its July 2012 remand, the Board sought medical opinion on whether the Veteran had a respiratory disorder that had preexisted active service, and had been aggravated by active service.  The issue regarding aggravation of a pre-service disorder was raised by the January 2012 VA examiner, who indicated that the Veteran's respiratory disorder merely amounted to symptoms associated with allergies that were genetic in origin.  In its July 2012 remand, the Board also sought an opinion on the issue of direct service connection, in the event the VA examiner found that the Veteran did not have a preservice respiratory disorder.  

In his report, the November 2012 VA examiner did not address the issue of aggravation at all.  Moreover, the opinion presented is not otherwise responsive to the issue of direct service connection.  First, the examiner stated that the Veteran's rhinosinusitis and deviated septum are "common and not necessarily due to his time in the service."  And then, in a statement that appears to address the issue of direct service connection, the examiner stated that the Veteran's disorders were "at least as likely as not to have resulted had he never been involved with military service."  These statements cannot reasonably be construed as responsive to the July 2012 request regarding direct service connection, which asked whether it was "at least as likely as not (50 percent probability or higher) that a current respiratory disability began in or is related to service, including the in-service sinusitis diagnosis and/or nasal congestion?"  

As such, additional medical inquiry is still warranted in this matter.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a respiratory examination with an appropriate professional.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to express an opinion on the following questions:

(i) For each of the Veteran's diagnosed respiratory disabilities (e.g., deviated nasal septum, allergic rhinitis and sinusitis) is it clear and unmistakable (i.e., obvious, manifest, and undebatable) that the disability existed prior to the Veteran's entrance into service in 1968?  Please support your answer with medical principles and evidence in the claims file.

(ii) If any respiratory disability existed prior to active service beginning in April 1968, is it clear and unmistakable (i.e., obvious, manifest, and undebatable) that it WAS NOT aggravated (i.e., permanently worsened) during active service from April 1968 to March 1971 or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please support your answer with medical principles and evidence in the claims file.

(iii) If you find that the Veteran has a respiratory disability that did not pre-exist service (if the answer to "(i)" is no), is it at least as likely as not (50 percent probability or higher) that a current respiratory disability began in or is related to service, including the in-service sinusitis diagnosis and/or nasal congestion?  Please support your answer with medical principles and evidence in the claims file.

The examiner must address all relevant in-service treatment, including for sinusitis in April 1968, and congestion in August 1969, as well as the Veteran's reported medical history of two years of frequent headaches in the frontal region recorded in the February 1968 report of medical history.  The examiner should also address the Veteran's record of treatment for headaches in February 1980, his examination and history from his service in the Mississippi National Guard dated in January 1983, his May 2000 ethmoidectomy, and the January and March 2006 statements by Dr. Koehler that the Veteran's current sinusitis is related to his military service, as well as any additional relevant evidence.

A complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection for a respiratory disability, to include sinusitis and allergic rhinitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


